      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 1 of 7



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                        IN THE UNITED STATES DISTRICT COURT
15                              FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                   CR-18-422-PHX-SMB

18                         Plaintiff,                  UNITED STATES’ RESPONSE TO
              v.                                       MOTION TO CONTINUE TRIAL
19                                                     AND DATES FOR COMPLIANCE
20                                                     PER SCHEDULING ORDER (Doc.
     6. Andrew Padilla,                                628)
21                         Defendant.
22
23                  INTRODUCTION AND SUMMARY OF ARGUMENT
24          Defendant Andrew Padilla’s motion to continue trial and dates for compliance per
25   scheduling order is unavailing and should be denied for several reasons. First, defense
26   counsel’s recitation of the amount of discovery that he is required to review in preparation
27   for a January 2020 trial date is not fully accurate. A considerable amount of discovery
28   relevant to Padilla has been available since January 2017 and is detailed in the United States
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 2 of 7




 1   Senate Report 1 and the superseding indictment, which clearly identifies the United States’
 2   theory in this case and some of the most important pieces of the government’s evidence.
 3   (See CR 230.) In addition, a large volume (5.9 million pages) of the discovery (primarily
 4   the discovery known as the “Co-Star” material) has little relevance to Padilla as the
 5   documents involve Backpage’s international markets. Moreover, the United disclosed to
 6   Padilla nearly a year ago the approximately 100 pages of Co-Star related material it might
 7   utilize at trial.
 8           Second, newly appointed counsel has eight months to prepare for trial, is an
 9   experienced criminal defense attorney, and has the assistance and resources (financial and
10   otherwise) of the attorneys representing the co-defendants. As the Court is aware, Padilla’s
11   previous counsel and counsel representing the other defendants have already filed
12   numerous notices, motions, responses and replies that arguably support Padilla.
13           Third, Padilla’s role in the offense was limited to his position as the head of
14   Backpage’s moderation department. In other words, he was not present during the frequent
15   management meetings where business practices (e.g., The Erotic Review, Rubmaps and
16   other reciprocal link relationships, etc.) were discussed, he was not endorsed on numerous
17   emails that involved public relation strategies, did not attend meetings with various
18   organizations (i.e. NCMEC, Auburn Theological Seminary, Polaris, etc.) and law
19   enforcement agencies (Washington State Attorney General’s Office, Cook County
20   Sheriff’s Office, etc.), and did not have a percentage ownership in the company. These
21   factors, among others, clearly distinguish him from the four primary defendants.
22   Additionally and importantly, Padilla is not charged with money laundering (Counts 52-
23   100). Simply stated, the evidence (and corresponding discovery) that applies to Padilla is
24   not as expansive as the relevant discovery that applies to Defendants Lacey, Larkin, Spear
25   and Brunst.
26
27           1

28   https://www.hsgac.senate.gov/imo/media/doc/Backpage%20Report%202017.01.10%20F
     INAL.pdf

                                                -2-
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 3 of 7




 1          Fourth, the United States has spent considerable time reviewing the evidence with
 2   his previous attorney. For example, Padilla’s previous counsel was provided (four months
 3   prior to indictment) “hot” documents that implicate Padilla in the charges related to
 4   violations of the Travel Act. Moreover, last month, the United States provided Padilla’s
 5   defense counsel with hot documents – documents specifically related to the allegations
 6   contained in the superseding indictment to all defendants.              Additionally, in the
 7   government’s May 20, 2019 letter to counsel Eisenberg, the United States labeled each
 8   “hot doc” that supports the allegations contained in the superseding indictment to Padilla
 9   to allow counsel to cross-reference these “hot docs” with the information contained in the
10   corresponding paragraphs of the superseding indictment. (See Exhibit A.)
11          Fifth and last, the victims have a right conferred by statute to proceedings free from
12   unreasonable delay and oppose a continuance.
13                                          ARGUMENT
14          Defendant’s argument that the relevant discovery in this case amounts to over 10
15   million pages is not entirely accurate. (Mot. at 2.) As noted in previous status memoranda
16   filed by the United States, the server data involved in this case contains millions of postings
17   of blatant or thinly-veiled solicitations for prostitution services in the United States market
18   (involving nearly 394 cities in the United States) and in 94 countries worldwide. Of the
19   approximately 10 million pages of documents produced to date by the United States to the
20   defense, more than 2.1 million pages consist of documents Backpage had previously
21   provided the U.S. Senate Permanent Subcommittee on Investigations (“PSI”) in the fall of
22   2016, and documents Backpage had previously produced to the United States in September
23   2017 as a result of the district court’s April 7, 2018 order and the Ninth Circuit’s mandate
24   compelling Backpage to comply with Grand Jury Subpoena No. 16-04-108. (See CR 444.)
25   Simply put, many of the documents are Backpage documents that the United States is
26   simply reproducing back to Defendants pursuant to its discovery obligations.
27          In addition, the 2.1 million documents provided to the PSI were distilled into a
28   comprehensive 50-page Senate Report (publicly available since January 2017) that


                                                  -3-
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 4 of 7




 1   references Padilla nearly sixty times, and that was accompanied by an 840-page appendix
 2   containing dozens of relevant emails. Padilla should already be very familiar with these
 3   emails as he either authored or was endorsed on them. In sum, the Senate Report provides
 4   an in-depth analysis of Padilla’s role as the head of Backpage’s moderation department.
 5           Lastly, Padilla is also familiar with various victims referenced in the indictment
 6   because he was subpoenaed for depositions in certain victims’ civil cases prior to the
 7   instant federal prosecution. In addition, the 100-page superseding indictment references
 8   many of the PSI and grand jury documents pertaining to Padilla. In sum, the superseding
 9   indictment and PSI provide a detailed explanation of Padilla’s role and outline evidence
10   the United States will rely upon at trial.
11          Moreover, a large volume of discovery is not even relevant to Padilla. More than
12   5.9 million pages of documents disclosed to Padilla originated from a source entitled “Co-
13   Star materials.” The vast majority of that data involves postings in foreign markets (where
14   no moderation was implemented) and is of marginal or no relevance to the crimes
15   committed by Padilla in the United States.
16          Furthermore, for an array of reasons, Padilla is at a substantial advantage in being
17   prepared for a January 2020 trial. First, the United States’ pulled the discovery pertinent
18   to Padilla into a single, comprehensive, well-organized, and easy-to-understand package
19   that it shared with his former counsel in late 2017, months before indictment. Second, the
20   superseding indictment is comprehensive and identifies numerous emails Padilla authored
21   or received; in addition, the Senate Report provides a detailed explanation of Padilla’s role
22   as the head of Backpage’s moderation department. Third, Padilla’s counsel has been
23   provided both a preliminary witness and exhibit list ten months before trial. Typically, in
24   this District, the practice is to provide these lists just weeks before trial. Fourth, Padilla
25   not only had the witnesses identified well in advance of trial but the United States has
26   voluntarily disclosed any available Jencks Act statements for those witnesses. As the Court
27   is aware, the United States is not required to disclose these statements until after a witness
28   testifies. 18 U.S.C. § 3500. It is the general practice that the United States provide these


                                                  -4-
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 5 of 7




 1   statements sometime shortly prior to trial (in most cases weeks or days). Fifth, the United
 2   States also intends to identify and segregate each and every trial exhibit intended for use in
 3   its case-in-chief and provide those exhibits to the defense in advance of trial in digital
 4   format. Finally, Padilla is out of custody and is able to effectively assist his counsel in
 5   reviewing discovery unencumbered by the restrictions of pretrial detention.
 6           There is more. As noted in previous pleadings, the prosecution team met with
 7   Padilla’s prior counsel (Michael Piccarreta) four months prior to indictment to review
 8   “hot” documents and a road map of the prosecution theory of Padilla’s role in the criminal
 9   enterprise. (See CR 444 at 4.) The United States is willing to meet with Padilla’s new
10   counsel and provide the same detailed overview of government’s case against his client.
11   The United States has also requested counsel contact it with any questions regarding the
12   case.
13           Padilla also benefits from the substantial motion practice that ensued before new
14   counsel was appointed. Counsel representing the other defendants (Lacey, Larkin, and
15   Brunst have several attorneys) have filed motions for discovery (e.g., motion for Brady
16   material), a motion to dismiss the indictment based on possible pretrial defenses, and other
17   motions. (See, i.e., CR 399, 456, 474, 477, 507, 539, 544, 561.) And, the defense has
18   collectively noticed experts and even supplemented that notice. (See CR 500, 538.)
19   Notably, Padilla’s counsel does not suggest other motions he would file on behalf of Padilla
20   that have not already been filed by his previous counsel or co-defendants. Lastly, Padilla’s
21   counsel joined the Backpage defendants’ 55-page motion to dismiss indictment (See CR
22   615.)
23           Fifth, Padilla’s argument that his appointment less than ten months prior to trial
24   would deny Padilla effective assistant of trial to which he is entitled is misplaced. (Mot. at
25   4.) In United States v. Cronic, 466 U.S. 648, 659, (1984) , the Supreme Court reversed the
26   lower court and found that 25 days was a sufficient amount of time for preparation for a
27   complex case, where the attorney was young, inexperienced in criminal law (he was a real
28   estate attorney), and it was his first trial. The Court further found that neither the period of


                                                  -5-
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 6 of 7




 1   time that the United States spent investigating the case, nor the number of documents that
 2   its agents reviewed during that investigation, were necessarily relevant to the question
 3   whether a competent lawyer could prepare to defend the case in 25 days. Id.
 4          Here, unlike Cronic, counsel has far more than 25 days to prepare for trial. Again,
 5   in addition to the advantages of earlier disclosure of evidence, witness and exhibit lists,
 6   and early disclosure of Jencks Act statements, etc., Padilla’s counsel has eight months from
 7   the date he was appointed to prepare for trial.
 8          Padilla’s new counsel has been practicing law for nearly forty years.
 9   (http://davideisenberglaw.com/attorney/.) He is a former federal prosecutor in Phoenix,
10   New York and Washington D.C. (Id.) By his own admission he has “a unique expertise
11   in the investigation of defenses and the trial of [like the instant case] complex white collar
12   cases.” (Id.) In sum, Padilla’s new attorney is a highly regarded attorney with a background
13   relevant to defending this complex case. In addition, Padilla had the advantage of a couple
14   of years of representation by another highly-experienced attorney (Mr. Piccarreta
15   represented him at least since March 2017) before the case was assigned to current
16   counsel. 2
17          In short, Padilla has an experienced attorney with expertise in complex cases, who
18   will not need to litigate the case by himself. Indeed, Padilla’s new attorney will have the
19   benefit of numerous other attorneys urging defenses that would apply to Padilla. Further
20   discovery relevant to Padilla has been in his possession for many months.
21          Padilla’s requested continuance should be denied for a further reason: The public
22   and the victims have a right conferred by statute to “proceedings free from unreasonable
23   delay.” 18 U.S.C. § 3771(a)(7) (the “Crime Victims’ Rights Act”); see also 18 U.S.C. §
24   3161(h)(7)(A). The Superseding Indictment contains 17 select victim summaries. (CR
25   230, ¶¶ 160-176.) Of these victims, at least five were juveniles when they were trafficked
26   on Backpage. (CR 230, ¶¶ 163, 164, 167, 169, 172.) Four of the victims were murdered or
27
28          2
                https://pd-law.com/

                                                 -6-
      Case 2:18-cr-00422-SMB Document 635 Filed 06/17/19 Page 7 of 7




 1   killed as a result of being trafficked on Backpage, and their surviving family members or
 2   lawful representatives stand in their shoes for purposes of the Crime Victims’ Rights Act.
 3   18 U.S.C. § 3771(e)(2)(B); (CR 230, ¶¶ 165, 173, 174, 175.) The victims’ and public’s
 4   statutory right to a speedy trial—and their need for an expeditious resolution of this
 5   prosecution—strongly militates against further delay.
 6                                       CONCLUSION
 7        For these reasons, the United States opposes Padilla’s motion for a continuance.
 8         Respectfully submitted this 17th day of June, 2019.
 9                                             MICHAEL BAILEY
                                               United States Attorney
10                                             District of Arizona
11                                             s/ Kevin M. Rapp
                                               KEVIN M. RAPP
12                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
13                                             ANDREW C. STONE
                                               JOHN J. KUCERA
14                                             Assistant U.S. Attorneys
15                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
16                                             Criminal Division, U.S. Department of Justice
17                                             REGINALD E. JONES
                                               Senior Trial Attorney
18                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
19
20
21
22
23                                     Certificate of Service
24
     I hereby certify that on this date, June 17, 2019, I transmitted the foregoing document for
25   filing to the Clerk of the United States District Court and sent a copy via electronic mail
     to: David Eisenberg, Esq.
26
     s/ Angela Schuetta_____
27   Angela Schuetta
     U.S. Attorney’s Office
28


                                                -7-
